Citation Nr: 1550469	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to October 1943.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter has since been transferred to the VARO and Insurance Center in St. Paul, Minnesota.

This appeal was partly processed electronically using the Virtual VA and VBMS claims processing systems.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate causes of death were cardiopulmonary arrest and end stage coronary artery disease.  The contributing causes were hypertension, peripheral vascular disease and mitral regurgitation. 

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The competent evidence of record does not establish that the Veteran's coronary artery disease manifested in service or within one year of service separation, and neither cardiopulmonary arrest, nor end stage coronary artery disease, was etiologically related to any in-service event, injury or disease.




CONCLUSION OF LAW
The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five   elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In addition, the Court has held that, in general, 38 U.S.C.A. § 5103(a) notice for a claim of entitlement to dependency and indemnity compensation (DIC) benefits must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant, who submits a non-detailed application, of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

Notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
	
VA satisfied the notification requirements of the VCAA by means of a letter dated in July 2009, which advised the appellant that, in order to support her claim, she should provide medical evidence that would show a reasonable probability that the condition claimed to have contributed to the Veteran's death was caused by injury or disease that began in service.  The letter also advised the appellant of her and VA's responsibilities under the VCAA and satisfied the requirements of Dingess.

VA's duty to assist has been satisfied.  The claims folder contains the appellant's statements in support of her claim.  The appellant has not referenced any available outstanding records that she wanted VA to obtain or that she felt were relevant to her claim that have not already been associated with the claims folder.

VA's duty to assist also includes a duty to provide the claimant with a medical examination or opinion when warranted.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that an examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

An opinion is not needed because the only evidence indicating that the cause of the Veteran's death was related to active duty service are the appellant's allegation of such a connection.  Such evidence is insufficient to trigger VA's duty to provide an examination or opinion.  

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  Although a layperson may be able to describe symptoms of cardiopulmonary arrest, unlike a dislocated shoulder, end stage coronary artery disease is not the type of condition that lends itself to lay observation or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

This is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and his military service more than 60 years earlier.  As there is no competent evidence suggesting any association with service or a service-connected disability, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Reasonable efforts to develop evidence for the record have been made.  Although some of the Veteran's service discharge records have been obtained, it appears that there are no service treatment records for his period of active military service.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.

In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The record shows that the AOJ requested service personnel records from the National Personnel Records Center (NPRC) in August 2009.  Later that month, the NPRC responded that the Veteran's service treatment records had been destroyed in a 1973 fire at the St. Louis, Missouri, repository.  Thereafter, by means of a September 2009 letter, the appellant was notified of the unavailability of these records and was asked to provide copies of any service treatment records that may be in her possession.  The letter also advised her of additional evidence that she could submit to help substantiate her claim, however, no additional evidence was received.  In a September 2009 memorandum, the AOJ determined that all procedures to obtain the Veteran's service treatment records had been correctly followed and exhausted, and any further attempts would be futile.  The appellant was notified of this finding in an October 2009 letter.  

VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The appellant and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review of her claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  See Smith v. Gober, 14 Vet. App. 227 (2000).

Analysis

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).   Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).   

In addition, if a veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and if coronary artery disease becomes manifest to a degree of 10 percent or more within one year from the date of the veteran's separation from such service, this condition will be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West  2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

If the veteran died from a non-service-connected injury or disease, it must be shown that he was receiving, or was entitled to receive, VA compensation for a service-connected disability that was rated as totally disabling (1) for at least 10 years immediately before his death, or (2) since the veteran's release from active duty and for at least five years immediately preceding death, or (3) for at least one year before death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2015).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 
Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran's death certificate shows that he died in late 2004 as the result of cardiopulmonary arrest and end stage coronary artery disease.  The secondary or contributing causes were hypertension, peripheral vascular disease and mitral regurgitation.  The appellant contends that his death from end stage coronary artery disease was the result of a heart condition he developed during service.  

With regard to service connection on a direct basis for the Veteran's cause of death from coronary artery disease, as noted above, the Veteran's service treatment records could not be located.  Moreover, the appellant has not submitted any probative medical evidence relating the Veteran's death to service.   Although she erroneously claimed that the Veteran was receiving VA disability benefits for a service-connected heart disorder, the record shows that he was only in receipt of a VA disability pension.  Service connection for the cause of the Veteran's death due to coronary artery disease on a direct basis is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

There are also no post-service treatment records showing that the Veteran developed coronary artery disease to a compensable degree within one year of separation from service in 1943.  Rather, the earliest treatment reports of record, dated in January 1982, show that the Veteran was not diagnosed with coronary artery disease until that time, almost 40 years after service.  As such, service connection for the cause of the Veteran's death as a result of end stage coronary artery disease on a presumptive basis for chronic diseases is not warranted.  See 38 C.F.R. §§ 3.307(a)(3).  

After considering the complete evidence of record, the Board concludes that the competent evidence is against finding that either the Veteran's cardiopulmonary arrest, or end stage coronary artery disease was the result of military service.

The appellant sincerely believes that her husband's death stemmed from heart condition during service.  However, as previously discussed, there is no competent medical evidence of record to support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, her statements concerning the cause of the Veteran's death are simply not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

The "benefit-of-the-doubt" rule in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


